Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Simon on 22 February 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 17: line 2, “includes results” has been changed to --results--.
Claim 18: line 2, “includes results” has been changed to --results--.
Claim 19: line 5, “an undesirable radius” has been changed to --a first radius--.
Claim 19: line 8, “a selected radius” has been changed to --a second radius--.
Claim 22: line 9, “selectively, adjust” has been changed to --selectively adjust--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:


Claim 1
a bearing ring having a rotation axis, the bearing ring defining at least one pocket; a first carrier component configured to be removably coupled with the bearing ring in a fixed position relative to the bearing ring, the first carrier component disposed within the at least one pocket; at least a first bearing element including a first bearing surface, the at least a first bearing element fixed to the first carrier component, wherein the first carrier component is structured to position the first bearing surface of the at least a first bearing element at a fixed selected radial position relative to the rotational axis; a second carrier component configured to be removably coupled with the bearing ring in a fixed positioned relative to the bearing ring; at least a second bearing element including a second bearing surface, the at least a second bearing element fixed to the second carrier component, wherein the second carrier component is structured to position the second bearing surface of the at least a second bearing element at a different, fixed selected radial position relative to the rotational axis.

Claim 11
a bearing ring; at least one bearing element coupled with the bearing ring and having a bearing surface; and at least one adjustment mechanism configured to selectively, adjust a radial position of all of the bearing surface of the at least one bearing element relative to the bearing ring, the at least one adjustment mechanism including a fastener and a retainer coupled to the fastener, the retainer configured to constrain radial displacement of the fastener relative to the bearing ring.

Claim 16
providing a radial bearing assembly having a bearing ring, a plurality of carrier components coupled with the bearing ring, and a plurality of bearing elements including at least one bearing element coupled with each of the plurality of carrier components, the bearing ring 

Claim 19
providing a radial bearing assembly having a bearing ring and a plurality of bearing elements coupled with the bearing ring, each of the plurality of bearing elements having a bearing surface, wherein at least one of the bearing surfaces of the plurality of bearing elements is positioned at an undesirable radius; with at least one adjustment mechanism, adjusting a radial position of all of the bearing surface of the at least one bearing element relative to the bearing ring such that the at least one bearing element is positioned at a selected radius, the at least one adjustment mechanism including a retainer coupled to the fastener and configured to constrain radial displacement of the fastener relative to the bearing ring.

Claim 22
a first bearing assembly comprising at least a first bearing element coupled with the first bearing ring and having a first bearing surface; a second bearing assembly comprising at least second bearing element coupled with second bearing ring and having a second bearing surface, the first and second bearing assembly being positioned so as to define a radial gap between the first bearing surface of the at least a first bearing element and the second bearing surface of the at least a second bearing element; at least a first adjustment mechanism associated with the at least a first bearing element and configured to selectively, adjust a radial position of all of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ALAN B WAITS/Primary Examiner, Art Unit 3656